Citation Nr: 0819695	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  03-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran had active military service from November 1982 to 
September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified before a Veteran's Law Judge at a 
Travel Board hearing held at the RO in August 2003 in 
connection with the present appeal.  A transcript of the 
hearing was prepared and placed in the veteran's claims file.  
That Judge is no longer employed by the Board.  In November 
2007, the Board informed the veteran that he was entitled to 
another hearing.  He was to advise the Board concerning this 
within 30 days, and if he did not respond, the Board would 
assume that he did not want an additional hearing.  No 
response has been received from the veteran and thus the 
Board will proceed with the claim.  

In February 2005, the Board denied the veteran's claim.  He 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court), and in a July 2007 Memorandum 
Decision, the Court vacated in part the Board's decision and 
remanded the claim to the Board for further adjudication.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a compensable evaluation for his service-
connected hearing loss.  He was last examined for disability 
evaluation in June 2004.  As it has been approximately 4 
years since that examination, the Board is of the opinion 
that the record may not accurately reflect the current nature 
and severity of the service-connected disability.  Therefore, 
the Board concludes that a remand is required to afford the 
veteran a new examination.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995); see also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Any recent VA treatment records should also 
be obtained.

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.  

On remand, the veteran should be provided the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002).  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

During a Travel Board hearing in August 2003, the veteran 
testified that his hearing impairment has a dramatic effect 
on his employment in security.  He testified that he has 
difficulty communicating with people since his speech is 
slurred due to his inability to hear well enough to 
enunciate.  He also testified that he cannot hear his beeper 
when it goes off or his cell phone.  He indicated that he 
worked part-time as a store clerk and that he had trouble 
hearing his customers.  

Given the veteran's testimony, as well as his statement on VA 
examination in June 2004 that it was difficult for him to 
keep jobs due to his hearing problems, the Board finds that 
the RO must determine whether this matter warrants referral 
to the Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service.  See 38 C.F.R. § 
3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; and (3) 
the information or evidence that he is 
expected to provide.  The notice must 
be in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2007), and 
should:

(a)  Advise the veteran that to 
substantiate his claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of his hearing loss and the 
effect that worsening has on his 
employment and daily life; 

(b)  Give him notice of the criteria 
listed in 38 C.F.R. § 4.85, Diagnostic 
Code 6100.

(c)  Notify him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and 

(d)  Provide examples of the types of 
medical and lay evidence that the 
veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

2.  Make arrangements to obtain the 
veteran's treatment records for hearing 
loss from the Birmingham and/or 
Decatur/Madison VA treatment 
facilities, dated since September 2004.  

3.  Thereafter, schedule the veteran for 
a VA audiometric examination to evaluate 
his bilateral hearing loss.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished and a 
complete history should be taken.  

The audiologist should provide numeric 
interpretation of any hearing 
tests/audiograms conducted.  The 
audiologist should also set forth numeric 
values for each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz; and then provide the average pure 
tone threshold for these four 
frequencies.  The reported numeric values 
and speech recognition scores (Maryland 
CNC test) must be in conformity with the 
requirements of 38 C.F.R. § 4.85.

The examiner should then provide an 
opinion as to the effect the veteran's 
hearing loss has on his ability to work.  
In doing so, the examiner should opine to 
what extent, if any, the veteran's 
hearing loss causes occupational 
impairment.  

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale.  

4.  Once the above actions have been 
completed, readjudicate the claim.  This 
should include consideration of whether 
referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate.  Then, if appropriate, issue 
a supplemental statement of the case, and 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


